Order entered July 2, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00305-CV

                         IN THE INTEREST OF B.T.G., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-12707

                                           ORDER
       The Court has before it appellant’s June 28, 2013 “request for temporary relief motion for

stay of court proceedings regarding suit affecting parent/child relations.” The Court DENIES

the motion.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE